Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8, 10, 14, 16-17, 22-35, 40, 46, 68, 121 are presented for examination.  Claims 9, 11-13, 15, 18-21, 36-39, 41-45, 47-67 and 69-120 are canceled.  

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.

In the remark, applicant argued (1) Teyeb does not disclosed a central entity, in an IAB network, that is configured to determine that a triggering condition, for updating transport network layer information of an IAB node in the IAB network based at least in part on: A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network, wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity” as amended.

Examiner traverse the argument:
As to point (1), although the examiner indicated in the 3/10/2022 interview summary that the amended claim 1 presented at the time of the interview overcame the existing rejection, the amendment filed on 5/4/2022 is different and broader than what was discussed during the interview (A copy of the claims presented for interview was attached with the 3/10/2022 interview summary and placed on the record).  Upon further search and consideration, Teyeb disclosure meet the amended claims.  Teyeb in paragraph 0073 disclosed to update transport layer address of the radio network equipment distributed unit when there is a change, where a message is sent from the central unit to indicate the update of address.  Paragraph 0248 disclosed “A forwarding entry needs to be configured on the new IAB-donor DU to interconnect the TNL between IAB-donor DU and CU with the new adaption-layer route between the new IAB-donor DU and the migrating IAB-node…the IAB-node needs to obtain a new IP address when the IAB-donor DU changes.  The new IP address can be obtained in the same manner as during IAB-nod setup…”  Paragraph 0248 further disclosed the change of IAB-donor DU to a target IAB-donor DU and an update of the address is needed between the CU and the target IAB-donor DU.  This clearly shows a new IP is used in a IAB node/donor DU and the update of transport layer address is performed, which meet the claimed language of a triggering condition for updating transport network layer information of an IAB node in the IAB network based at least in part on: A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network, wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity (see Teyeb pp. 0073, 0088, 0247-0251: figure 27A-27B; same CU-CP or CU-UP).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 10, 13-14, 16-17, 22-24,, 27-31, 34-35, 40, 46, 68 and 121 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teyeb et al (Teyeb), US 2021/0315030. 

As per claim 1, Teyeb taught the invention including a central entity in an integrated access and backhaul (IAB) network (pp. 0003-0005), comprising:
A memory (pp. 0176); and
One or more processors coupled to the memory (pp. 0176), the one or more processors configured to:
Determine that a trigger condition for updating transport network layer information of an IAB node in the IAB network, is satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0029, 0073, 0075) based at least in part on:
A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network (pp. 0247-0251), wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity (pp. 0088: figure 27A-27B; same CU-CP or CU-UP),
Provide, to the IAB node, updated transport network layer information, based at least in part on the trigger condition being satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0073, 0075). 

As per claim 2, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the updated transport network layer information includes at least one or more IP address or an IP prefix (pp. 0013-0014, 0016-0017, 0120).  
 
As per claim 7, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the change of the first donor distributed unit to the second donor distributed unit comprises redirecting an existing control interface association or tunnel from a route associated with a first donor distributed unit to a route associated with a second donor distributed unit (pp. 0247-0252).  

As per claim 8, Teyeb taught the invention as claimed in claim 7.  Teyeb further taught wherein the first donor distributed unit and the second donor distributed unit are associated with a same central entity (pp. 0247-0252; figure 27A, 27B).

As per claim 10, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the updated transport network layer information is associated with the second donor distributed unit (pp. 0013-0014, 0016-0017, 0248).  

As per claim 121, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein, to determine that the trigger condition is satisfied, the one or more processors are configured to determine that the trigger condition is satisfied based at least in part on at least one of:
A central entity change associated with the IAB node (pp. 0247-0251), or
An establishment, release, or modification of a route including the IAB node (pp. 0247-0251).

As per claim 14, Teyeb taught the invention as claimed in claim 121.  Teyeb further taught wherein the establishment, release, or modification of the route including the IAB node is based at least in part on at least one of:
A handover of a node upstream from the IAB node (pp. 0260, 0262),
A secondary node addition (pp. 0006),
An inter-master-node handover (pp. 0260),
A secondary node change (pp. 0222),
A role switch,
A master node or secondary node modification (pp. 0222-0223), or
A radio link failure on a link.  

As per claim 16, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the one or more processors, to determine that the trigger condition is satisfied, are configured to determine that the trigger condition is satisfied based at least in part on receiving an indication from a mobile terminal of the IAB node or a different IAB node associated with the central entity (pp. 0007, 0013-0014, 0016-0017, 0019, 0082).

As per claim 17, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the one or more processors, to determine that the trigger condition is satisfied, are configured to determine that the trigger condition is satisfied is based at least in part on receiving an indication from a distributed unit of the IAB node or a different IAB node associated with the central entity (pp. 007, 0013-0014, 0016-0017, 0019). 

As per claim 22, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the updated transport network layer information is provided using a radio resource control message or a control interface message (pp. 0235-0236). 

As per claim 23, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the one or more processors are configured to:
Transmit a request for a network address (pp. 0017, 0073, 0075: assigning new address requires the request of available network addresses); and
Receive the network address, wherein the updated transport network layer information is based at least in part on the network address (pp. 0017, 0073, 0075, 0257).  

As per claim 24, Teyeb taught the invention as claimed in claim 23.  Teyeb further taught wherein the one or more processors are configured to:
Transmit a configuration message indicating to release the network addresses (pp. 0257).  

As per claim 27, Teyeb taught the invention as claimed in claim 23.  Teyeb further taught wherein information indicating the network address does not indicate a usage for the network address, and wherein the updated transport network layer information can be used for all traffic based at least in part on the information indicating the network address not indicating the usage (Teyeb entire specification does not limit network address to any specific usage or traffic type).  

As per claim 28, Teyeb taught the invention as claimed in claim 1.  Teyeb further taught wherein the change of the first donor distribution unit to the second donor distributed unit is associated with radio link failure of a mobile terminal (pp. 0222). 

As per claim 29, Teyeb taught the invention including an integrated access and backhaul (IAB) node in an IAB network (pp. 0003-0005), comprising:
A memory (pp. 0176); and
One or more processors coupled to the memory (pp. 0176), the one or more processors configured to:
Receive updated transport layer information based at least in part on a trigger condition for updating transport network layer information being satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0029, 0073, 0075), wherein the trigger condition is based at least in part on at least one of:
A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network (pp. 0247-0251), wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity (pp. 0088: figure 27A-27B; same CU-CP or CU-UP),
Perform a communication using the updated transport network layer information (pp. 0013-0014, 0016-0017, 0019-0020, 0073, 0075). 

As per claim 30, Teyeb taught the invention as claimed in claim 29.  Teyeb further taught wherein the one or more processors are configured to:
Receive a request for a network address (pp. 0017, 0073, 0075: assigning new address requires obtaining of available network addresses); and
Provide the network address, wherein the updated transport network layer information is based at least in part on the network address (pp. 0017, 0073, 0075, 0257).  

As per claim 31, Teyeb taught the invention as claimed in claim 30.  Teyeb further taught wherein the one or more processors are configured to:
Receive a configuration message indicating to release one or more network addresses (pp. 0017, 0073, 0075, 0257); and
Release the one or more network addresses based at least in part on the configuration message (pp. 0017, 0073, 0075, 0257: updating address release the old address).

As per claim 34, Teyeb taught the invention as claimed in claim 30.  Teyeb further taught wherein information indicating the network address does not indicate a usage for the network address, and wherein the updated transport network layer information can be used for all traffic based at least in part on the information indicating the network address not indicating the usage (Teyeb entire specification does not limit network address to any specific usage or traffic type).  

As per claim 35, Teyeb taught the invention as claimed in claim 29.  Teyeb further taught wherein the change of the first donor distribution unit to the second donor distributed unit is associated with radio link failure of a mobile terminal (pp. 0222).

As per claim 40, Teyeb taught the invention including a method of wireless communication performed by a central entity in an integrated access and backhaul (IAB) network (pp. 0003-0005), comprising:
Determining that a trigger condition, for updating transport network layer information of an IAB node in the IAB network, is satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0029, 0073, 0075), based at least in part on at least one of:
A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network (pp. 0247-0251), wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity (pp. 0088: figure 27A-27B; same CU-CP or CU-UP),
Providing, to the IAB node, updated transport network layer information, based at least in part on the trigger condition being satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0073, 0075). 

As per claim 46, Teyeb taught the invention as claimed in claim 40.  Teyeb further taught wherein the change of the first donor distributed unit to the second donor distributed unit comprises redirecting an existing control interface association or tunnel from a route associated with the first donor distributed unit to a route associated with the second donor distributed unit (pp. 0247-0252).  

As per claim 68, Teyeb taught the invention including a method of wireless communication performed by an integrated access and backhaul (IAB) node in an IAB network (pp. 0003-0005), comprising:
Receiving updated transport layer information based at least in part on a trigger condition for updating transport network layer information being satisfied (pp. 0013-0014, 0016-0017, 0019-0020, 0029, 0073, 0075), wherein the trigger condition is based at least in part on:
A change of a first donor distributed unit, associated with the IAB node, to a second donor distributed unit in the IAB network (pp. 0247-0251), wherein the first donor distributed unit and the second donor distributed unit are associated with a same or different central entity (pp. 0088: figure 27A-27B; same CU-CP or CU-UP),
Performing a communication using the updated transport network layer information (pp. 0013-0014, 0016-0017, 0019-0020, 0073, 0075). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 25-26 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teyeb et al (Teyeb), US 2021/0315030, in view of obviousness.  

As per claims 3-6, Teyeb taught the invention as claimed in claim 1.  Teyeb did not specifically teach wherein the updated transport network layer information is the different for a signaling service and for data transport; wherein the updated transport network layer information is the same for a signaling service and for data transport; wherein the updated transport network layer information is different for a non-user equipment-associated service than for a UE-associated service; or wherein the updated transport network layer information is the same for a non-user equipment-associated service and for a UE-associated service.  However, it is obvious to encode the transport network layer information in the form or format that is supported by the receiving node according to need.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Teyeb and further prepare the updated transport network layer information for delivery based on the format supported by the receiving nodes.

As per claim 25, Teyeb taught the invention as claimed in claim 23.  Teyeb did not specifically teach wherein the network address comprises at least one of an IPv4 address, an IPv6 address, or an IPv6 prefix.  However, IPv4, IPv6 addresses and IPv6 prefix are commonly used network address standards.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Teyeb and the use of standard IP address formats to assign network addresses and establish communications.  

As per claim 26, Teyeb taught the invention as claimed in claim 23.  Teyeb did not specifically teach wherein information indicating the network address indicates a usage for the network address, and wherein the updated transport network layer information is based at least in part on the usage.  However, designating network address to a specific usage such as restricting it to communication certain traffic type is a common practice well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Teyeb and further instruct the network nodes to designate network addresses for specific type of traffic for efficiency for said type of traffic communication.

As per claim 32, Teyeb taught the invention as claimed in claim 30.  Teyeb did not specifically teach wherein the network address comprises at least one of an IPv4 address, an IPv6 address, or an IPv6 prefix.  However, IPv4, IPv6 addresses and IPv6 prefix are commonly used network address standards.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Teyeb and the use of standard IP address formats to assign network addresses and establish communications.

Claim 33, Teyeb taught the invention as claimed in claim 30.  Teyeb did not specifically teach wherein information indicating the network address indicates a usage for the network address, and wherein the updated transport network layer information is based at least in part on the usage.  However, designating network address to a specific usage such as restricting it to communication certain traffic type is a common practice well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Teyeb and further instruct the network nodes to designate network addresses for specific type of traffic for efficiency for said type of traffic communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 10, 2022